Citation Nr: 1549732	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado 


THE ISSUE

Entitlement to service connection for right great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2015, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.


FINDING OF FACT

Post-traumatic arthritis and osteochondral defect of the first metatarsophalangeal joint of the right foot is attributable to service.  


CONCLUSION OF LAW

Post-traumatic arthritis and osteochondral defect of the first metatarsophalangeal joint of the right foot was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records reflect that on March 18, 1990, the Veteran dropped a heavy object on the first digit of her right great toe.  Tissue swelling and pain were present on examination.  Although it was noted that the Veteran had sustained trauma to the toe, the x-rays did not show any fracture, dislocation, or other abnormality.   The Veteran was separated in October 1990. 

Post-service, the Veteran was treated for a right ankle fracture in 2005.  She reported right foot pain after that incident.  Right toe injury or treatment was not documented.  The Veteran testified that she continued to have right toe pain and problems after the incident in service when she hurt her first right toe.

The Veteran underwent right great toe surgery in January 2010.  Thereafter, in October 2010, her treating VA podiatrist, Dr. A. indicated that the Veteran had a long history of right foot pain especially along the first toe joint; had undergone surgery on January 4, 2010, to the right foot undergoing a cheilectomy with microfracture surgery of the first metatarsal head; and that at the time of the surgery, the Veteran was told that the changes to her first toe joint were consistent with previous trauma.  It should be noted that the clinical records note that Dr. S. wrote the surgical and follow-up surgical notations following the January 2010 surgery.  After careful review of her medical records including her STR dated on March 18, 1990, the podiatrist opined that the Veteran did in fact sustain an injury to her right foot first toe joint region (dropped heavy object on foot) and that this incident likely led to the changes that were current causing her pain. 

In contrast, a VA examiner opined in April 2011 that the Veteran's right great toe hallux valgus and bunion and degenerative joint disease were not related to the injury to the right great toe that occurred while in service.  The examiner stated that the Veteran was only seen once for the right great toe in service and had normal x-rays.  Her separation examination 6 months later revealed a normal foot examination and the Veteran denied chronic foot or toe problems.  The first notation of any right great toe or foot pain was from 2007, after she sustained a right ankle fracture. 

At this juncture, the Board notes that the separation examination was in fact reported to be normal; however, the Veteran testified that she did continue to have right great toe pain.  While she fractured her right ankle after service, there was no reported right toe injury.  Thus, her current right great toe disability does not appear related to that fracture incident.  Her treating podiatrist who provided treatment at least from her January 2010 surgery onward opined that the current right great toe disability is related to the inservice incident.  The Veteran has since had hardware issues following the surgery and her current diagnosis is post-traumatic arthritis and osteochondral defect of the first metatarsophalangeal joint of the right foot.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Both the VA podiatrist and the VA examiner considered the Veteran's history yet provided differing opinions.  The Board therefore finds that the medical evidence of record is in relative equipoise as to the matter of whether current right great toe disability is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for post-traumatic arthritis and osteochondral defect of the first metatarsophalangeal joint of the right foot is warranted.










							(Continued on the next page)

ORDER

Service connection for post-traumatic arthritis and osteochondral defect of the first metatarsophalangeal joint of the right foot is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


